Poffenbarger, Judge,

(dissenting):

I cannot agree that the question dealt with by plaintiff’s instruction No. 3 and defendant’s instruction .No. 6 called for an answer based upon the personal knowledge of the applicant. A man may have a diseased or an affected eye and not know it, just as he may, without knowledge of the fact, have a disease of any other part of his body. Trifling and temporary affections do not rise, in law, to the dignity of diseases. Therefore, mere eye trouble does not necessarily import eye disease. One effort in this case was to fix knowledge on the plaintiff by proof that his eye had been treated. He admits that, but says slight treatment apparently eradicated the trouble.
Now, there is no middle ground for the instructions. The question called for an 'answer founded on either personal knowledge or the applicant’s opinion. My associates say it must have been the former, because a man cannot be ignorant of a disease of the eye, if he has one, or of an affection of his eye, by disease, if it is somffected. They make the question one of law, founding their conclusion on judicial knowledge. I am unable to say that. I think it is matter of common knowledge, that a man may have a diseased or affected eye and, at the same time, be ignorant of the fact. I think the plaintiff’s instruction No. 3 was correct and defendant’s instruction No. 6 wrong. It seems to me, also, that the latter, when modified agreeably to the court’s suggestion, will be substantially the same as the former.
Moreover, I do not think the theory of legal fraud should apply. The adjectives “untrue” and “fraudulent”, used disjunctively, as they are, in the application, may be regarded as synonymous terms, and all ambiguities are to be resolved in favor of the insured. Schwarzbach v. O. V. Pro. Un., 25 W. Va. 622.